DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication 2020/0308457) in view of Makino (US Publication 2017/0271083).
In re claim 1, Kim discloses a multilayer capacitor (100 – Figure 7, ¶80) comprising: 
a capacitor body (110 – Figure 7, ¶78) 
and a pair of external electrodes (left and right 120 – Figure 7, ¶78) respectively including a conductive layer disposed on opposing ends of the capacitor body, a conductive resin layer covering the conductive layer, and a reduced graphene oxide (RGO) layer disposed 10between the conductive layer and the conductive resin layer (¶12-24, ¶49; The Examiner is taking the external electrode layers to be arbitrarily divided into three layers: a conductive layer, an RGO layer, and a conductive resin layer. Note that the Applicant has not provided any distinguishing features between each layer. Each layer of Kim is conductive, has reduced graphene oxide, and has resin.)
Kim does not disclose the capacitor body comprises a plurality of dielectric layers and internal electrode layers.
Makino discloses a capacitor body (10 – Figure 3, ¶38) comprises a plurality of dielectric layers (20 – Figure 3, ¶39) and internal electrode layers (35, 36 – Figure 3, ¶53).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the well-known internal electrode and dielectric structure as described by Makino to provide for an electronic component to produces capacitance. 
In re claim 2, Kim in view of Makino discloses the multilayer capacitor of claim 1, as explained above. Kim further discloses wherein the RGO layer is continuously disposed on the conductive layer (¶12-24, ¶49, Figure 7, The Examiner is taking the external electrode layers to be arbitrarily divided into three layers a conductive layer, a continuous RGO layer, and a conductive resin layer.).
In re claim 3, Kim in view of Makino discloses the multilayer capacitor of claim 1, as explained above. Kim further discloses wherein the RGO layer has an island shape on the conductive layer (¶12-24, ¶49, Figure 7, The Examiner is taking the external electrode layers to be arbitrarily divided into three layers a conductive layer, an RGO layer having an island shape, and a conductive resin layer.).
In re claim 4, Kim in view of Makino discloses the multilayer capacitor of claim 1, as explained above. Kim further discloses wherein 20the capacitor body (110 – Figure 7) includes first and second surfaces (upper and lower surfaces of 110 – Figure 7) opposing each other and third and fourth surfaces (left and right surfaces of 110 – Figure 7) connected to the first and second surfaces and opposing each other (Figure 7). 
Kim does not disclose the internal electrodes include first and second internal electrodes having one ends alternately exposed 25through the third and fourth surfaces of the capacitor body DB1/ 121636008.1 Page 25and connected to the external electrodes disposed on the third and fourth surfaces of the capacitor body, respectively, and the dielectric layer is interposed the first and 5second internal electrodes.
Makino discloses  internal electrodes include first and second internal electrodes (35, 36 – Figure 3) having one ends alternately exposed 25through the third and fourth surfaces of the capacitor body DB1/ 121636008.1 (left and right surfaces of 10 – Figure 3) Page 25and connected to the external electrodes (110, 120 – Figure 3, ¶58) disposed on the third and fourth surfaces of the capacitor body (Figure 3), respectively, and the dielectric layer (20 – Figure 3) is interposed the first and 5second internal electrodes (Figure 3). 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the well-known internal electrode, dielectric, and external electrode structure as described by Makino to provide for an electronic component to produces capacitance. 
In re claim 5, Kim in view of Makino discloses the multilayer capacitor of claim 1, as explained above. Kim does not disclose the pair of external electrodes further respectively include a plating layer covering the conductive resin layer.
Makino discloses the pair of external electrodes (110, 120 – Figure 3) further respectively include a plating layer (63 – Figure 3, ¶60) covering the conductive resin layer (62 – Figure 3, ¶60, ¶90).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the plating layers as described by Makino to improve the mounting characteristics of the capacitor component.
In re claim 6, Kim in view of Makino discloses the multilayer capacitor of claim 5, as explained above. Kim does not disclose the plating layer includes a nickel plating layer covering the conductive resin layer and a tin plating layer covering the nickel plating layer.
Makino discloses he plating layer (63 – Figure 3) includes a nickel plating layer covering the conductive resin layer (62 – Figure 3) and a tin plating layer covering the nickel plating layer (¶98).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the plating layers as described by Makino to improve the mounting characteristics of the capacitor component.
In re claim 8, Kim discloses a board for mounting a multilayer capacitor, the board comprising: 
a substrate (1000 – Figure 7, ¶79) having a pair of electrode pads (1010 – Figure 7, ¶79) disposed to be spaced apart from each other on one surface thereof (Figure 7); and 
25a capacitor (100 – Figure 7) mounted on the substrate (Figure 7), DB1/ 121636008.1 Page 26wherein the capacitor includes: 
a capacitor body (110 – Figure 7); and 
a pair of external electrodes (120 – Figure 7) respectively including a 5conductive layer disposed on opposing ends of the capacitor, a conductive resin layer covering the conductive layer, and a reduced graphene oxide (RGO) layer disposed between the conductive layer and the conductive resin layer layer (¶12-24, ¶49; The Examiner is taking the external electrode layers to be arbitrarily divided into three layers: a conductive layer, an RGO layer, and a conductive resin layer. Note that the Applicant has not provided any distinguishing features between each layer. Each layer of Kim is conductive, has reduced graphene oxide, and has resin.), and connected to the pair of the electrode pads (1010 – Figure 7), respectively.
Kim does not disclose the capacitor body is a multilayer capacitor comprises a plurality of dielectric layers and internal electrode layers.
Makino discloses a multilayer capacitor body (10 – Figure 3, ¶38) comprises a plurality of dielectric layers (20 – Figure 3, ¶39) and internal electrode layers (35, 36 – Figure 3, ¶53).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the well-known internal electrode and dielectric structure as described by Makino to provide for an electronic component to produces capacitance. 
In re claim 9, Kim in view of Makino discloses the board of claim 8, as explained above. Kim further discloses wherein the RGO layer is continuously disposed on the conductive layer (¶12-24, ¶49, Figure 7, The Examiner is taking the external electrode layers to be arbitrarily divided into three layers a conductive layer, a continuous RGO layer, and a conductive resin layer.).
In re claim 10, Kim in view of Makino discloses the board of claim 8, as explained above. Kim further discloses wherein the RGO layer has an island shape on the conductive layer (¶12-24, ¶49, Figure 7, The Examiner is taking the external electrode layers to be arbitrarily divided into three layers a conductive layer, an RGO layer having an island shape, and a conductive resin layer.).
In re claim 11, Kim in view of Makino discloses the board of claim 8, as explained above. Kim further discloses wherein 20the capacitor body (110 – Figure 7) includes first and second surfaces (upper and lower surfaces of 110 – Figure 7) opposing each other and third and fourth surfaces (left and right surfaces of 110 – Figure 7) connected to the first and second surfaces and opposing each other (Figure 7). 
Kim does not disclose the internal electrodes include first and second internal electrodes having one ends alternately exposed 25through the third and fourth surfaces of the capacitor body DB1/ 121636008.1 Page 25and connected to the external electrodes disposed on the third and fourth surfaces of the capacitor body, respectively, and the dielectric layer is interposed the first and 5second internal electrodes.
Makino discloses  internal electrodes include first and second internal electrodes (35, 36 – Figure 3) having one ends alternately exposed 25through the third and fourth surfaces of the capacitor body DB1/ 121636008.1 (left and right surfaces of 10 – Figure 3) Page 25and connected to the external electrodes (110, 120 – Figure 3, ¶58) disposed on the third and fourth surfaces of the capacitor body (Figure 3), respectively, and the dielectric layer (20 – Figure 3) is interposed the first and 5second internal electrodes (Figure 3). 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the well-known internal electrode, dielectric, and external electrode structure as described by Makino to provide for an electronic component to produces capacitance. 
In re claim 12, Kim in view of Makino discloses the board of claim 8, as explained above. Kim does not disclose the pair of external electrodes further respectively include a plating layer covering the conductive resin layer.
Makino discloses the pair of external electrodes (110, 120 – Figure 3) further respectively include a plating layer (63 – Figure 3, ¶60) covering the conductive resin layer (62 – Figure 3, ¶60, ¶90).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the plating layers as described by Makino to improve the mounting characteristics of the capacitor component.
In re claim 13, Kim in view of Makino discloses the board of claim 12, as explained above. Kim does not disclose the plating layer includes a nickel plating layer covering the conductive resin layer and a tin plating layer covering the nickel plating layer.
Makino discloses he plating layer (63 – Figure 3) includes a nickel plating layer covering the conductive resin layer (62 – Figure 3) and a tin plating layer covering the nickel plating layer (¶98).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the plating layers as described by Makino to improve the mounting characteristics of the capacitor component.
In re claim 15, Kim disclsoes a method of manufacturing a multilayer capacitor, the method comprising: 
20forming a capacitor body (110 – Figure 7); 
forming a conductive layer including a metal on the capacitor body to connect to one of the first and second internal electrodes; 
25forming a coating layer including graphene oxide on DB1/ 121636008.1 Page 28the first conductive layer; 
forming a conductive resin layer covering the coating layer including graphene oxide (¶12-24, ¶49; The Examiner is taking the external electrode layers to be arbitrarily divided into three layers: a conductive layer, an RGO layer, and a conductive resin layer. Note that the Applicant has not provided any distinguishing features between each layer. Each layer of Kim is conductive, has reduced graphene oxide, and has resin.); and 
performing a heat treatment to the coating layer 5including graphene oxide and the conductive resin layer (¶49).
Kim does not disclose forming a capacitor body including a plurality of dielectric layers and first and second internal electrodes.
Makino discloses forming a capacitor body (10 – Figure 3, ¶38) comprises a plurality of dielectric layers (20 – Figure 3, ¶39) and internal electrode layers (35, 36 – Figure 3, ¶53).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the well-known internal electrode and dielectric structure as described by Makino to provide for an electronic component to produces capacitance. 
 In re claim 16, Kim in view of Makino discloses the method of claim 15, as explained above. Kim further discloses wherein a reduced graphene oxide (RGO) layer is formed of the coating layer including graphene oxide by the heat treatment (¶49).
In re claim 17, Kim in view of Makino discloses the method of claim 16, as explained above. Kim further discloses wherein the RGO layer is continuously disposed on the conductive layer (¶12-24, ¶49, Figure 7, The Examiner is taking the external electrode layers to be arbitrarily divided into three layers a conductive layer, a continuous RGO layer, and a conductive resin layer.).
In re claim 18, Kim in view of Makino discloses the method of claim 16, as explained above. Kim further discloses wherein the RGO layer has an island shape on the conductive layer (¶12-24, ¶49, Figure 7, The Examiner is taking the external electrode layers to be arbitrarily divided into three layers a conductive layer, an RGO layer having an island shape, and a conductive resin layer.).

Allowable Subject Matter
Claims 7, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) a reduced graphene oxide layer, that is disposed between a conductive layer and a conductive resin layer, has a thickness from 1 nm to 50 nm.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the graphene oxide layer that is disposed between the conductive layer and conductive resin layer is formed by a spraying a graphene oxide solution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oh et al. (US Publication 2019/0272955)	Figure 2, Figure 3, Figure 4, [¶53-64]
Kim et al. (US Publication 2018/0144863)	[¶37-40]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848